IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH DANIEL PIRESTANI,                 §
                                         §
       Cross-Petitioner Below,           §   No. 299, 2018
       Appellant,                        §
                                         §   Court Below—Court of Chancery
       v.                                §   of the State of Delaware
                                         §
KEVIN J. REAGAN,                         §   C.M. No. 17950-N
                                         §
       Petitioner Below,                 §
       Appellee,                         §
                                         §
       and                               §
                                         §
ATTORNEY AD LITEM,                       §
                                         §
       Appellee.                         §

                             Submitted: June 7, 2018
                             Decided: June 11, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                    ORDER

      This 11th day of June 2018, having considered the notice of appeal from an

interlocutory order under Supreme Court Rule 42, it appears to the Court that:

      (1)    On June 7, 2018, the appellant, Joseph Daniel Pirestani, filed a notice

of interlocutory appeal from a Court of Chancery order, dated January 31, 2018,

denying his motions for admission of additional evidence, and a Court of Chancery

order, dated May 8, 2018, denying his motion for reargument of the January 31, 2018

order. Pirestani filed an application for certification of an interlocutory appeal on
May 18, 2018. The Court of Chancery denied the application for certification on

May 23, 2018.

          (2)     Applications for interlocutory review are addressed to the sound

discretion of the Court1 and are granted only in exceptional circumstances.2 In the

exercise of our discretion, we have concluded that the application for interlocutory

review does not meet the strict standards for certification under Supreme Court Rule

42(b) and should be refused.

          (3)     This is the third interlocutory appeal Pirestani has filed in three months

relating to the guardianship proceeding in the Court of Chancery, C.M. No. 17950-

N. None of the appeals met the standards for certification under Rule 42. The Court

will not take any action on Pirestani’s future notices of appeal or petitions relating

to C.M. No. 17950-N until he pays the filing fee or files a motion to proceed in forma

pauperis in those future matters.

          NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED and that no action will be taken on Pirestani’s future notices of




1
    Supr. Ct. R. 42(d)(v).
2
    Supr. Ct. R. 42(b)(ii).

                                               2
appeal or petitions relating to C.M. No. 17950-N until he pays the filing fee or files

a motion to proceed in forma pauperis in those future matters.

                                              BY THE COURT:


                                              /s/ Collins J. Seitz, Jr.
                                                     Justice




                                          3